DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied upon national phase publication US 2012/0202997 as the English equivalent of WIPO publication WO 2011/042107 A2 (herein referred to as “Parham et al.”).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.


6.	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parham et al. (WO 2011/042107 A2).
	Regarding Claims 1, 2, and 5-12, Parham et al. discloses the following compound:

    PNG
    media_image1.png
    304
    433
    media_image1.png
    Greyscale

(page 19) such that L111 = C(CH3)2, L121 = single bond, R112-114 = R132-134 = R121-124 = hydrogen, and Ar111 = Applicant’s General Formula (3-3) (with R324 = substituent and R321-323 = R325 = hydrogen) of Applicant’s General Formula (1-1).  Parham et al. discloses such compounds are encompassed by the following formula:  

    PNG
    media_image2.png
    248
    366
    media_image2.png
    Greyscale

([0008]) where at least one R = 

    PNG
    media_image3.png
    146
    328
    media_image3.png
    Greyscale

([0017]) with m = 0 or 1 ([0017]), R1 = hydrogen or aromatic ring system having 5-60 carbon atoms that can be substituted such as (substituted) phenyl ([0012], [0041]), and Ar is preferably phenylene, ortho-, meta-, or p-biphenylene ([0014], [0022], [0042]).  Parham et al. discloses that such compounds are used as host material in combination with phosphorescent dopants ([0067]) in the light-emitting layer of an organic electroluminescent (EL) device interposed between electrodes on a substrate ([0062]); phosphorescent dopants include complexes such as:

    PNG
    media_image4.png
    266
    276
    media_image4.png
    Greyscale

(page 72) such that AE1-E5 = AE7-E8 = CH, AE6 = C-RE (with RE = substituent), and nE2 = 3 of Applicant’s General Formula (E-2).  Parham et al. discloses the organic EL device is utilized to construct electronic devices (Abstract) including OLED (i.e., light-emitting) devices ([0061]).  However, Parham et al. does not explicitly disclose a compound fully encompassed by Applicant’s General Formula (1-1), particularly in regards to the nature of Ar111 (i.e., R323-333).  Nevertheless, it would have been obvious to modify the compound as disclosed by Parham et al. (above on page 19) such that R333 = substituent (biphenyl) and R331-332 = R334-335 = hydrogen of Applicant’s General Formula (3-3).  The motivation is provided by the fact that the modification merely involves the change in position of the biphenyl substituent group (on the phenyl), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and fully encompassed by Parham et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 3, Parham et al. discloses the following compound:

    PNG
    media_image5.png
    481
    576
    media_image5.png
    Greyscale

(page 38) such that L112 = C(CH3)2, L122 = divalent linking group (containing m-phenylene), Ar112 = represented by Applicant’s General Formula (3-3) (with R322-325 = R331-335 = hydrogen), R112-113 = R122 = R124-125 = R131-134 = hydrogen, and R123 = substituent of Applicant’s General Formula (1-2).  Parham et al. discloses that substituent R2 (on R1) includes C5-60 aromatic ring systems such as phenyl ([0022]); R1 = hydrogen or aromatic ring system having 5-60 carbon atoms that can be substituted such as phenyl or p-biphenyl ([0012], [0041]).  However, Parham et al. does not explicitly disclose a compound meeting the limitations of Applicant’s General Formula (3-3), particularly in regards to the nature of R323-333 (one of which must be an aryl).  Nevertheless, it would have been obvious to modify the compound as disclosed by Parham et al. (above on page 38) such that any one of R323 = R333 = aryl group (such as phenyl) of Applicant’s General Formula (3-3).  The motivation is provided by the fact that the modification involves the exchange of one aromatic group for a (homologous) functional equivalent selected form a highly finite list as taught by Parham et al., producing a compound that can be reasonably expected to have highly similar chemical and physical properties, thus rendering the modification predictable with a reasonable expectation of success.

	Regarding Claim 4, Parham et al. discloses another embodiment:

    PNG
    media_image6.png
    309
    308
    media_image6.png
    Greyscale

(page 16) such that L111 = single bond, L121 = single bond, Ar111 = represented by Applicant’s General Formula (3-3) (with R331-335 = R321-325 = hydrogen), and R112-114 = R121-124 = R132-134 = hydrogen of Applicant’s General Formula (1-1).  Parham et al. discloses that substituent R2 (on R1) includes C5-60 aromatic ring systems such as phenyl ([0022]); R1 = hydrogen or aromatic ring system having 5-60 carbon atoms that can be substituted such as phenyl or p-biphenyl ([0012], [0041]).  Parham et al. also discloses Ar is preferably phenylene or p-biphenylene ([0014], [0022], [0042]).  However, Parham et al. does not explicitly disclose a compound meeting the limitations of General Formula (3-3) as defined by the Applicant, particularly in regards to the nature of R323-333 (one of which must be an aryl if L121 does not comprise a biphenyl skeleton having a p-phenylene group).  Nevertheless, it would have been obvious to modify the compound as disclosed by Parham et al. (above on page 16) such that any one of R323 = R333 = aryl group (such as phenyl) of Applicant’s General Formula (3-3).  The motivation is provided by the fact that the modification involves the exchange of one group for an aromatic group for a (homologous) functional equivalent selected form a highly finite list as taught by Parham et al., producing a compound that can be reasonably expected to have highly similar chemical and physical properties, thus rendering the modification predictable with a reasonable expectation of success.
	Alternatively, it would have been obvious to modify the compound as disclosed by Parham et al. (above on page 16) such that L121 = p-biphenylene of General Formula (1-1).  The motivation is provided by the fact that the modification involves the exchange of one linking group (single bond) for a functional equivalent (p-biphenylene) selected form a highly finite list as taught by Parham et al., thus rendering the modification predictable with a reasonable expectation of success.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786